Name: Council Regulation (EC) No 1592/96 of 30 July 1996 amending Regulation (EEC) No 822/87 on the common organization of the market in wine
 Type: Regulation
 Subject Matter: agricultural activity;  beverages and sugar;  agricultural structures and production;  agricultural policy;  food technology;  cultivation of agricultural land
 Date Published: nan

 Avis juridique important|31996R1592Council Regulation (EC) No 1592/96 of 30 July 1996 amending Regulation (EEC) No 822/87 on the common organization of the market in wine Official Journal L 206 , 16/08/1996 P. 0031 - 0033COUNCIL REGULATION (EC) No 1592/96 of 30 July 1996 amending Regulation (EEC) No 822/87 on the common organization of the market in wineTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas all new planting of vines is prohibited until 31 August 1996; whereas, in view of the situation on the wine sector market, the existing ban should be extended by two wine years pending Council decisions on reforming the sector; whereas, however, on the one hand, there should not be included in this ban areas intended for producing table grapes and, on the other hand, derogations from the ban should be introduced for certain wines which are in demand on the market on account of their qualitative characteristics;Whereas, to take account of the special conditions in which table wines are produced in Spain, temporary derogations concerning blending and the total acidity of certain table wines produced in that Member State should be laid down; whereas the derogation concerning total acidity should also be extended to table wines produced in Portugal;Whereas Article 17 (3) of Regulation (EEC) No 822/87 (4) provides that one particular form of deacidification is permitted on a transitional basis only; whereas, so that a final decision can be taken regarding that technique, current practice should be continued until the end of the 1996/97 wine year;Whereas, because the areas intended for the production of table grapes are not included in the scope of the ban on any new vine planting, these grapes should no longer be permitted to be turned into wine and Article 36 (1) of Regulation (EEC) No 822/87 should be consequentially amended; whereas, however, to allow producers to adapt to the new system, this provision should not be applied until 1 August 1997;Whereas Articles 39 (12) and 65 (6) of Regulation (EEC) No 822/87 provide that, during the 1995/96 wine year, the Commission is to submit to the Council reports on the effects of the structural measures and their link with compulsory distillation, and on maximum sulphur dioxide levels in wine and any proposals arising therefrom; whereas the reports on wine-growing zones and on the effects of the structural measures and their link with compulsory distillation are no longer necessary because of new policies in the sector; whereas the Commission has just submitted its report on enrichment; whereas, therefore, those reports no longer need to be referred to;Whereas Article 46 (4) of Regulation (EEC) No 822/87 provides that campaigns to promote the consumption of grape juice may only be conducted until the 1995/96 wine year; whereas they should be continued for one wine year so that their effectiveness may be assessed;Whereas developments in wine growing potential within certain of the production regions referred to in Article 39 (3) of Regulation (EC) No 822/87 has deeply affected the situation of various sub-regions, which causes the risk that it will be difficult to use the references set out in the said paragraph; whereas provision should be made for the 1996/97 marketing year to take into account the abovementioned developments;Whereas the significance for the sector of the sulphur dioxide problem calls for proposals taking account of all data available, in particular the work of the International Vine and Wine Office (IWO); whereas that time limit must therefore be deferred by one wine year;Whereas, in the light of experience, two practices relating to the productions of sparkling wine should be inserted in the list of authorized oenological practices and processes,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 822/87 is hereby amended as follows:1. Article 6 (1) shall be replaced by the following:'1. Any new planting of vine varieties other than those classified, for the administrative unit concerned, solely amongst table grape varieties shall be banned until 31 August 1998.However, authorizations for new vine planting may be granted by Member States for areas intended for the production of:- quality wines produced in specified regions,or- table wines designated as one of the following: 'Landwein`, 'vin de pays`, 'indicazione geografica tipica`, 'Ã ¯Ã ­Ã ¯Ã ¬Ã ¡Ã ³Ã Ã ¡ Ã ªÃ ¡Ã ´Ã  Ã °Ã ¡Ã ±Ã Ã ¤Ã ¯Ã ³Ã §`, 'Ã ¯Ã Ã ­Ã ¯Ã ² Ã ´Ã ¯Ã °Ã ©Ã ªÃ ¼Ã ²`, 'vino de la tierra`, 'vinho regional` or 'regional wine`,for which the Commission has recognized that production, by reason of its qualitative characteristics, is far from able to satisfy demand.The second subparagraph shall apply within an overall limit of 10 000 hectares for new vine planting to be carried out over the marketing year 1996/97 and/or 1997/98 in accordance with the following allocation:>TABLE>`2. In the third subparagraph of Article 16 (5), 'between 1 January and 31 August 1996` shall be replaced by 'between 1 January 1996 and 31 August 1997`.3. In Article 17 (3), '31 August 1996` shall be replaced by '31 August 1997`.4. The second subparagraph of Article 18 (3) shall be deleted.5. Article 36 (1) shall be replaced by the following:'1. Until 31 July 1997, wine made from grapes belonging to varieties not listed as wine grape varieties in the classification of vine varieties for the administrative unit where they were harvested, and which is not exported during the wine year concerned shall be distilled by a date to be determined. Except by derogation, it may not be moved except to a distillery.As from 1 August 1997, the grapes referred to in the first subparagraph may not be turned into wine.`6. In Article 39:(a) in the third subparagraph of paragraph 3, 'until the end of the 1995/96 wine year` shall be replaced by 'until the end of the 1996/97 wine year`;(b) in the fourth subparagraph of paragraph 3, 'from the 1996/97 wine year onwards` shall be replaced by 'from the 1997/98 wine year onwards`;(c) in paragraph 10:- '1995/96` shall be replaced by '1996/97`,- the following subparagraph shall be added:'By way of derogation from this Article, and at the request of the Member State concerned the quantity to be distilled in a region during the 1996/97 marketing year may be allocated amongst subregions to be determined, according to criteria using references other than those referred to in paragraph 3, third subparagraph, second indent. The allocation of quantities and the demarcation of subregions shall be decided in accordance with the procedure laid down in Article 83.`;(d) in paragraph 11, '1995/96` shall be replaced by '1996/97`;(e) paragraph 12 shall be deleted.7. In Article 46 (4), '1995/96` shall be replaced by '1996/97`.8. In Article 65:(a) in paragraph 2, the following indent shall be added at the end of (b):'- white quality wines psr originating in the United Kingdom described and presented in accordance with British legislation by the term "botrytis", or other equivalent terms, such as "noble harvest", "noble late harvested" or "special late harvested".`;(b) in paragraph 5, '1 April 1996` shall be replaced by '1 April 1997` and '1 September 1996` shall be replaced by '1 September 1997`.9. In Annex I, point 13, the third subparagraph shall be replaced by:'For the 1996/97 wine year, table wine produced in Portugal and Spanish areas of winegrowing zone C other than the regions of Asturias, the Balearic Islands, Cantabria and Galicia and the provinces of GuipÃ ºzcoa and Vizcaya, and released to the Portuguese market and to the Spanish market respectively, may have a total acidity content expressed as tartaric acid, of not less than 3,5 grammes per litre`.10. The following points shall be inserted in section 3 of Annex VI:'(t)a the use of yeasts for wine production, dry or in wine suspension, for the production of sparkling wine;(t)b the addition, in the production of sparkling wine, of ammonium and thiamine salts to the basic wines, to encourage the growth of yeasts, under the following conditions:- for nutritive salts, diammonium phosphate or ammonium sulphate up to a maximum dose of 0,3 g/l (expressed as salt),- for growth factors, thiamine in the form of thiamine hydrochloride, up to a maximum dose of 0,6 mg/l (expressed in thiamine);`.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.It shall apply as from 1 September 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 July 1996.For the CouncilThe PresidentH. COVENEY(1) OJ No C 125, 27. 4. 1996, p. 45.(2) OJ No C 166, 10. 6. 1996.(3) OJ No C 204, 15. 7. 1996, p. 57.(4) OJ No L 84, 27. 3. 1987, p. 1. Regulation as last amended by Regulation (EC) No 1544/95 (OJ No L 148, 30. 6. 1995, p. 31).